Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Louis J. Brothers, President, Secretary and Treasurer of Valley Forge Composite Technologies, Inc. (the Company), hereby certify to my knowledge that: (1) The Companysquarterly report on Form 10-Q for theperiod endedSeptember 30, 2009(the Form 10-Q) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Form 10-Q fairly presents, in all material respects, the financial conditionand results of operations of the Company. VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Registrant) Date: November 13, 2009 By: /s/Louis J. Brothers Louis J. Brothers President, Secretary and Treasurer (PrincipalExecutive Officer)
